DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s remarks filed November 21, 2022 are moot regarding the issues outlined in the Notice of Non-Compliance mailed September 21, 2022.  Such issues were resolved as per the re-coding of the documents filed September 13, 2022.  The current action acts from the claims filed September 21, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on June 27, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 
	The information disclosure statement filed September 21, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Specifically, Examiner has not considered NPL citation A1 for failing to provide a copy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-9, 14 of U.S. Patent No. US 10,838,176 (herein US 176). Although the claims at issue are not identical, they are not patentably distinct from each other because:


	As to claim 1, US 176 claims 1, 3-5, 8-9 recite:
Instant Application Claim 1 Limitation
Corresponding US 176 claim
an optical imaging system comprising a first lens having a convex object side surface in a paraxial region thereof
Claims 1, 3
a second lens having a negative refractive power, a convex object side surface in a paraxial region thereof, and a refractive index of 1.65 or more 
Claims 1, 4 (four or more lenses among first to seventh lenses have n > 1.6) 
a third lens having a concave image side surface in a paraxial region thereof
Claims 1, 5
a fourth lens having a convex object side surface in a paraxial region thereof
Claim 1
a fifth lens having a refractive power
Claim 1
a sixth lens having a convex object side surface in a paraxial region thereof
Claims 1, 8
a seventh lens having a concave image side surface in a paraxial region thereof
Claims 1, 9
wherein the first lens through the seventh lens are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system
Claim 1


	As to claims 3, 5, 6, US 176 claims 4, 5, 14 recite substantially similar subject matter.

Claims 1-6, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-9, 14-17 of U.S. Patent No. US 10,247,916 (herein US 916). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	As to claim 1, US 916 claims 1, 3-6, 8-9, 14, 17 recite:
Instant Application Claim 1 Limitation
Corresponding US 916 claim
an optical imaging system comprising a first lens having a convex object side surface in a paraxial region thereof
Claims 1, 3
a second lens having a negative refractive power, a convex object side surface in a paraxial region thereof, and a refractive index of 1.65 or more 
Claims 1, 4, 14, 17 
a third lens having a concave image side surface in a paraxial region thereof
Claims 1, 5
a fourth lens having a convex object side surface in a paraxial region thereof
Claim 1, 6
a fifth lens having a refractive power
Claim 1
a sixth lens having a convex object side surface in a paraxial region thereof
Claims 1, 8
a seventh lens having a concave image side surface in a paraxial region thereof
Claims 1, 9
wherein the first lens through the seventh lens are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system
Claim 1


	As to claims 2-6, 11-12, US 916 claims 4-5, 15-17 recite substantially similar subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ogawa (US 4,013,350; cited by Applicant).
	As to claim 1, Ogawa teaches an optical imaging system (Ogawa Fig. 1) comprising a first lens having a convex object side surface in a paraxial region (Ogawa Fig. 1 - L1, r1), a second lens having a negative refractive power (Ogawa Fig. 1 - L2; col. 4:15-20), a convex object side surface in a paraxial region thereof (Ogawa Fig. 1 - r3), and a refractive index of 1.65 or more (Ogawa Table 1 - n2 = 1.74320), a third lens having a concave image side surface in a paraxial region thereof (Ogawa Fig. 1 - L3, r6), a fourth lens having a convex object side surface in a paraxial region thereof (Ogawa Fig. 1 - L4, r7), a fifth lens having refractive power (Ogawa Fig. 1 - L5), a sixth lens having a convex object side surface in a paraxial region thereof (Ogawa Fig. 1 - L6, r11), a seventh lens having a concave image side surface in a paraxial region thereof (Ogawa Fig. 1 - L7, r13), wherein the first lens through the seventh lens are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical system (Ogawa Fig. 1 - L1-L7).
	As to claim 2, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ogawa further teaches the first lens has a positive refractive power (Ogawa Fig. 1 - L1).
	As to claim 5, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ogawa further teaches the second lens has a concave image side surface in a paraxial region thereof (Ogawa Fig. 1 - r4).
	As to claim 6, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ogawa further teaches the third lens has a convex object side in paraxial region thereof (Ogawa Fig. 1 - r5).
	As to claim 7, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ogawa further teaches the sixth lens has a convex image side surface in a paraxial region thereof (Ogawa Fig. 1 - r12).
	As to claim 8, Ogawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ogawa further teaches -1.0 < (R11+R12)/(R11 - R12) < 1.0 (Ogawa Table 1 - R11 = 857.551; R12 = -126.036).
	
Claims 1-3, 5-6, 9-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2019/0056568).
	As to claim 1, Huang teaches an optical imaging system comprising a first lens having a convex object side surface in a paraxial region (Huang Fig. 13 - 710, 711), a second lens having a negative refractive power (Huang Fig. 13 - 720), a convex object side surface in a paraxial region thereof (Huang Fig. 13 - 721), and a refractive index of 1.65 or more (Huang Table 13 - n2 = 1.669), a third lens having a concave image side surface in a paraxial region thereof (Huang Fig. 13 - 730, 732), a fourth lens having a convex object side surface in a paraxial region thereof (Huang Fig. 13 - 740, 741; Table 13 - r9), a fifth lens having refractive power (Huang Fig. 13 - 750), a sixth lens having a convex object side surface in a paraxial region thereof (Huang Fig. 13 - 760, 761), a seventh lens having a concave image side surface in a paraxial region thereof (Huang Fig. 13 - 770, 772), wherein the first lens through the seventh lens are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical system (Huang Fig. 13). 
	As to claim 2, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the first lens has a positive refractive power (Huang Fig. 13 - 710; Table 1 - f1 > 0).
	As to claim 3, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the third lens has a positive refractive power (Huang Fig. 13 - 730; Table 1 - f3 > 0).
	As to claim 5, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the second lens has a concave image side surface in a paraxial region thereof (Huang Fig. 13 - 722).
	As to claim 6, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches the third lens has a convex object side in paraxial region thereof (Huang Fig. 13 - 731).
	As to claim 9, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches satisfying -1.0 < (R9-R10)/(R9+R10) < 1.0 (Huang Table 13 - R9 = -5.232; R10 = -1.908).
	As to claim 10, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches satisfying 35 < V1 - V2 (Huang Table 13 - V1 = 56.0; V2 = 19.4).
	As to claim 11, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches there is an inflection point on either one or both of the object side surface of the sixth lens and an image side surface of the sixth lens (Huang Fig. 13 - 761, 762).
	As to claim 12, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Huang further teaches there is an inflection point on either one or both of the object side surface of the seventh lens and an image side surface of the seventh lens (Huang Fig. 13 - 771, 772).
	As to claim 13, Huang teaches an optical imaging system comprising a first lens having a convex object side surface in a paraxial region (Huang Fig. 13 - 710, 711), a second lens having a negative refractive power (Huang Fig. 13 - 720), a concave image side surface in a paraxial region thereof (Huang Fig. 13 - 722), and a refractive index of 1.65 or more (Huang Table 13 - n2 = 1.669), a third lens having refractive power (Huang Fig. 13 - 730), a fourth lens having a convex object side surface in a paraxial region thereof (Huang Fig. 13 - 740, 741; Table 13 - r9), a fifth lens having positive refractive power and a concave object side surface in paraxial region thereof (Huang Fig. 13 - 750, 751), a sixth lens having a convex object side surface in a paraxial region thereof (Huang Fig. 13 - 760, 761), a seventh lens having a concave image side surface in a paraxial region thereof (Huang Fig. 13 - 770, 772), wherein the first lens through the seventh lens are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical system (Huang Fig. 13), and Fno of the optical imaging system is less than 1.7 (Huang Table 13 - Fno = 1.50).
	As to claim 14, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches the seventh lens has negative refractive power (Huang Table 13 - f7 < 0).
	As to claim 15, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches the seventh lens has a convex object side surface in a paraxial region thereof (Huang Fig. 13 - 771).
	As to claim 16, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches satisfying -1.0 < (R9-R10)/(R9+R10) < 1.0 (Huang Table 13 - R9 = -5.232; R10 = -1.908).
	As to claim 17, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches satisfying 35 < V1 - V2 (Huang Table 13 - V1 = 56.0; V2 = 19.4).
	As to claim 18, Huang teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Huang further teaches satisfying -31 < V3-V4 (Huang Table 13 - v3 = 56.0; v4 = 19.7).

Claims 1-2, 4-5, 7-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tang et al. (US 2015/0378131 - Tang).
	As to claim 1, teaches an optical imaging system comprising a first lens having a convex object side surface in a paraxial region (Tang Fig. 1A - 110, 112), a second lens having a negative refractive power (Tang Fig. 1A - 120; Table 1 - f2 < 0), a convex object side surface in a paraxial region thereof (Tang Fig. 1A - 122), and a refractive index of 1.65 or more (Tang Table 1 - n2 = 1.65), a third lens having a concave image side surface in a paraxial region thereof (Tang Fig. 1A - 130, 134), a fourth lens having a convex object side surface in a paraxial region thereof (Tang Fig. 1A - 140, 142), a fifth lens having refractive power (Tang Fig. 1A - 150), a sixth lens having a convex object side surface in a paraxial region thereof (Tang Fig. 1A - 160, 162), a seventh lens having a concave image side surface in a paraxial region thereof (Tang Fig. 1A - 170, 174), wherein the first lens through the seventh lens are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical system (Tang Fig. 1A).
	As to claim 2, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches the first lens has a positive refractive power (Tang Table 1 - f1 > 0).
	As to claim 4, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches the fourth lens has a positive refractive power (Tang Table 1 - f4 > 0).
	As to claim 5, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches the second lens has a concave image side surface in a paraxial region thereof (Tang Fig. 1A - 124).
	As to claim 7, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches the sixth lens has a convex image side surface in a paraxial region thereof (Tang Fig. 1A - 164).
	As to claim 8, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying -1.0 < (R11+R12)/(R11 - R12) < 1.0 (Tang Table 1 - R11 = 7.94491; R12 = -3.67115).
	As to claim 9, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying -1.0 < (R9-R10)/(R9+R10) < 1.0 (Tang Table 1 - R9 = 5.93232; R10 = 8.83826).
	As to claim 10, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches satisfying 35 < V1 - V2 (Tang Table 1 - V1 = 58; V2 = 21.4).
	As to claim 11, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches there is an inflection point on either one or both of the object side surface of the sixth lens and an image side surface of the sixth lens (Tang Fig. 1A - 162).
	As to claim 12, Tang teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tang further teaches there is an inflection point on either one or both of the object side surface of the seventh lens and an image side surface of the seventh lens (Tang Fig. 1A - 174).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 1, 2022